DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funahashi (US20180076786, hereinafter Funahashi).
Regarding claim 17, in Fig. 2 Funahashi discloses a packaged surface acoustic wave device (1) comprising: a piezoelectric substrate (11); a packaging structure supported by a first surface of the piezoelectric substrate and defining a cavity (90), the packaging structure including an outer layer including photosensitive resin (61, phenol, paragraph 0048); and a plurality of interdigital transducer electrodes (20) supported by the piezoelectric substrate and located within the cavity.
Regarding claim 18, the packaging structure includes a cavity roof and a cavity wall, the cavity roof and the cavity wall both located between a portion of the outer layer and the plurality of interdigital transducer electrodes. Please refer to Fig. 2.
Regarding claim 19, the packaging structure includes a conductive structure (21, 30, 70) in electrical communication with at least one of the plurality of interdigital transducer electrodes (20).
Regarding claim 20, the packaging structure includes at least one terminal (70) overlying a portion of the outer layer and extending through a portion of the outer layer to contact the conductive structure.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, and 6-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8 and 10 of U.S. Patent No. US11,159,137 (hereinafter Patent ‘137). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of Patent ‘137 recites a method of making a device that would result in a device comprising a packaged surface acoustic wave device comprising a cavity roof, a photosensitive resin formed on a conductive layer and the package having a height of less than 220 micrometers. The invention in the present application is not patentably distinct from the Patent ‘137. 
Regarding claims 2, Patent ‘137 discloses the invention as explained above, including the height of the package being less than 220 micrometers. Minimizing the size of the package would have involved only routine experimentation. 
Regarding claim 3, claim 6 of Patent ‘137 recites the limitation of the photosensitive resin having a thickness of 15 micrometers or less. 
Regarding claim 4, Claim 1 recites the piezoelectric substrate and the idt electrode disposed on the substrate, and the cavity.
Regarding claims 6 and 16, claim 8 of Patent ‘137 recites the limitation of marking the piezoelectric substrate. The size of the marking would have been an obvious modification without departing from the scope of the invention.
Regarding claim 7, Claim 4 of patent ‘137 requires the conductive terminal in contact with the conducive structure through an aperture extending through the photosensitive resin layer. 
Regarding claims 8, 9 and 15, claim 7 of Patent ‘137 recites the photosensitive resin comprising phenol resin which has a negative photosensitivity. 
Regarding claim 10, it is old and well known in the art of SAW resonators to combine multiple resonators to form electromechanical filters to filter radio frequency signals.
Regarding claims 11 and 14, claims 6 and 10 of Patent ‘137 recites a method of making a device that would result in a packaged surface acoustic wave device comprising a cavity, an interdigital  transducer, a conductive structure over the cavity roof, an insulating layer (photosensitive resin) having a thickness of 15 micrometers or less. The invention in the present application is not patentably distinct from the Patent ‘137. 
Regarding claim 12, the cavity includes walls supported by the piezoelectric surface and a cavity roof extending over the interdigital transducer electrode.
Regarding claim13, the electrode arrangement is inherent in claims 1, 4 7, and 8.
Regarding claim 17, claim 8 of Patent ‘137 recites the method of making a device that would result in a packaged surface acoustic wave device comprising: a piezoelectric substrate; a packaging structure supported by a first surface of the piezoelectric substrate and defining a cavity, the packaging structure including an outer layer including photosensitive resin; and a plurality of interdigital transducer electrodes supported by the piezoelectric substrate and located within the cavity. The invention in the present application is not patentably distinct from the Patent ‘137. 
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 8 and 10 of U.S. Patent No. US11,159,137, in view of Funahashi. 
 Regarding claim 5, Patent ‘137 recites the limitations as explained above, but fails to disclose the edge portion of the first side of the piezoelectric substrate being free from the photosensitive layer. Funahashi discloses the photosensitive layer formed to cover the cavity and the sides of the substrate are free from the photosensitive layer. Funahashi’s invention has the purpose of minimizing the size of the surface acoustic wave package. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to form the photosensitive layer and leave the sides of the substrate free from the resin to minimize the size of the package.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018. The examiner can normally be reached on M-Th 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. SAN MARTIN/Primary Examiner, Art Unit 2837